Order entered May 16, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00375-CV

                       THE CITY OF IRVING, TEXAS, Appellant

                                             V.

                          LAS COLINAS GROUP, LP, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-8748

                                         ORDER
       The Court has before it appellee’s May 14, 2013 unopposed motion to extend time to file

appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file its brief by May

24, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE